Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 1 of 13




                           EXHIBIT

                             A1
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 2 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 3 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 4 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 5 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 6 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 7 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 8 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 9 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 10 of 13




                            EXHIBIT

                              A2
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 11 of 13
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 12 of 13




                            EXHIBIT

                              B1
Case 1:20-cv-00469-SWS-MLC Document 1-1 Filed 05/15/20 Page 13 of 13




                            EXHIBIT

                              B2
